Exhibit 10.1

Side Letter To

Executive Employment Agreement

A. Stillwater Mining Company (“Employer”) and Michael J. McMullen (“Executive”)
are parties to an Executive Employment Agreement dated as of March 25, 2016 (the
“Agreement).

B. Employer wishes to update the side letter previously into between Employer
and Executive to reflect the move of the company’s headquarters to Colorado.

Agreement

In consideration of the foregoing recitals and the covenants and promises
contained in this Side Letter, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, Employer and Executive
agree that notwithstanding Section 5.7 of the Agreement and in addition to the
benefits provided therein, Employer agrees to provide Executive with the
following relocation benefits:

Section 1.1 Additional Reimbursements.

a. In lieu of reimbursement under Employer’s relocation policy for the cost of
selling his home in Perth, Australia, Employer will pay Executive a maximum
amount of $400,000 to account for Executive’s loss (if any) relating to the sale
of Executive’s personal residence in Denver, Colorado, USA following Executive’s
separation from service with Employer. The amount of loss (if any) will be
calculated relative to Executive’s initial purchase price for the personal
residence. Reimbursement will be made no later than the end of the calendar year
following the calendar year in which Executive separates from service.

b. In the event that Executive’s personal residence in Denver, Colorado, USA is
not sold after being listed with a realtor for 6 months, then Employer will
purchase such personal residence at its then fair market value (determined as
the average of two independent appraisals, one obtained by Executive and one by
Employer), and Employer will in addition pay Executive the amount of loss (if
any) calculated as described in the previous paragraph (a) no later than the end
of the calendar year following the calendar year in which Executive separates
from service.

c. Except as provided above, Executive is entitled to additional relocation
benefits in accordance with Employer’s relocation policy.

Section 1.2 Miscellaneous Provisions.

a. The Employer shall be entitled to withhold from any amounts payable under
this Side Letter or otherwise, an amount sufficient to satisfy all foreign,
federal, state and local income and employment tax withholding requirements with
respect to any and all amounts paid to Executive by Employer.

b. Any dispute arising out of or relating to this Side Letter will be settled by
binding arbitration as provided in the Agreement.

c. This Agreement shall be governed by the laws of the State of Colorado.

d. The intent of the parties is that payments and benefits under this Agreement
(including all attachments, exhibits and annexes) be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and be administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, Executive shall not be considered to have terminated employment
with the Employer for purposes of this Agreement, and no payment shall be due to
Executive under this Agreement, until Executive would be considered to have
incurred a “separation from service” from the Employer within the meaning of
Code Section 409A. Each amount to be paid or benefit to be provided to Executive
pursuant to this Agreement that constitutes deferred compensation subject to
Code Section 409A shall be construed as a separate identified payment for
purposes of Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, to the extent that any payments to be made to the Executive upon his
or her separation from service would result in the imposition of any individual
penalty tax imposed under Code Section 409A by reason of Executive’s status as a
“specified employee,” the payment shall instead be made on the first business
day after the earlier of (i) the date that is six months following such



--------------------------------------------------------------------------------

separation from service and (ii) Executive’s death. To the extent that the
Agreement provides for the reimbursement of specified expenses incurred by the
Executive, such reimbursement shall be made in accordance with the provisions of
the Agreement, but in no event later than the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred. The
amount of expenses eligible for reimbursement or in-kind benefits provided by
the Employer in any taxable year of the Executive shall not affect the amount of
expenses or in-kind benefits to be reimbursed or provided in any other year
(except in the case of maximum benefits to be provided under a medical
reimbursement arrangement, if applicable).

The parties have executed this Side Letter on the date set forth below, to be
effective as the Effective Date of the Agreement.

 

EMPLOYER: Stillwater Mining Company /s/ Brian Schweitzer Brian Schweitzer
Chairman of the Board EXECUTIVE: /s/ Michael J. McMullen

Michael J. McMullen